FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 05-10115
               v.
                                             D.C. No.
                                          CR-04-00094-JCM
RODRIGO ALEJANDRO MORALES-
PEREZ,                                        ORDER
             Defendant-Appellant.
                                      
                   Filed April 19, 2006

 Before: Alfred T. Goodwin, Diarmuid F. O’Scannlain, and
            Richard C. Tallman, Circuit Judges.


                         ORDER

   The panel opinion and Judge Tallman’s dissent filed on
February 22, 2006, are withdrawn. A substitute opinion will
issue in due course. The petition for rehearing en banc is
denied as moot without prejudice to renewal by either party
following issuance of the new opinion.




                           4413
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.